Name: Commission Regulation (EC) No 1292/95 of 7 June 1995 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: consumption;  cooperation policy;  executive power and public service;  processed agricultural produce
 Date Published: nan

 8 . 6 . 95 [ EN Official Journal of the European Communities No L 125/ 11 COMMISSION REGULATION (EC) No 1292/95 of 7 June 1995 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES,  (CE)/(EG)  B, for plants situated in Belgium,  (EF)  DK, for plants situated in Denmark, Having regard to the Treaty establishing the European Community,  (EG)  D, for plants situated in Germany,  (EK)  EL, for plants situated in Greece,  (CE)  ESP, for plants situated in Spain,  (CE)  F, for plants situated in France,  (EY)  FI, for plants situated in Finland,  (EC)  IRL, for plants situated in Ireland,  (CE)  ITA, for plants situated in Italy, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 11 (8) thereof,  (CE)  L, for plants situated in Luxembourg,Whereas Commission Regulation (EEC) No 2677/85 of 24 September 1985 laying down implementing rules in respect of the system of consumption aid for olive oil (3), as last amended by Regulation (EC) No 3498/93 (4), refers to the Member States of the Community as constituted on 31 December 1994 ; whereas the relevant provisions of Regulation (EEC) No 2677/85 should therefore be amended to take account of Austria, Finland and Sweden ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,  (EG)  NL, for plants situated in the Netherlands,  (EG)  OS, for plants situated in Austria,  (CE)  P, for plants situated in Portugal,  (EG)  SV, for plants situated in Sweden,  (EC)  UK, for plants situated in the United Kingdom.' 2. The second subparagraph of Article 18 (4) is replaced by the following : ' If the oil was exported to Switzerland under the Community internal transit procedure , or if the oil crossed that country under that procedure on its way to the country of destination , the certificate shall be issued on condition that proof is furnished that the oil concerned has been placed in free circulation in a third country, except where it has been destroyed in transit as a result of force majeure! 3 . The Annex is replaced by the Annex hereto . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2677/85 is hereby amended as follows : Article 2 1 . Article 4 ( 1 ) is replaced by the following : 'The identification number referred to in Article 2 (2) of Regulation (EEC) No 3089/78 shall be preceded by the following letters : This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. The use of the letters referred to in Article 4 ( 1 ) of Regu ­ lation (EEC) No 2677/85 before its amendment by this Regulation shall be permitted until 31 October 1996 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 2 OJ No L 349 , 31 . 12. 1994, p. 105. P) OJ No L 254, 25. 9. 1985, p. 5. (4) OJ No L 319 , 21 . 12. 1993, p. 20 . No L 125/ 12 I EN I Official Journal of the European Communities 8 . 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1995. For the Commission Franz FISCHLER Member of the Commission 8 . 6 . 95 | EN 1 Official Journal of the European Communities No L 125/13 ANNEX 'ANNEX CERTIFICATE Regulation (EEC) No 2677/85 EC EG EF CE EK EY Issuing body (name and address) : No Original/Copy Holder (name, address and Member State) : Description : Net weight (in figures) : CN code : Net weight ( in words) : Declaration by the issuing body : This is to certify that the olive oil described above has been made ineligible for consumption aid in accordance with Article 17 ( 1 ) of Regulation (EEC) No 2677/85 (packaged/exported/used in preserved products/released on the market for consumption without further treatment/used for industrial purposes) ('). (Place) (Date) (Signature) (Stamp) (') Delete as appropriate .